624 F.3d 23 (2010)
RESPECT MAINE PAC; Harold A. Clough; Rep. Andre E. Cushing, III, Plaintiffs, Appellants,
v.
Walter F. McKEE; Andre G. Duchette, in his official capacity as a member of the Commission on Governmental Ethics and Election Practices; Margaret E. Matheson, in her official capacity as a member of the Commission on Governmental Ethics and Election Practices; Edward M. Youngblood, in his official capacity as a member of the Commission on Governmental Ethics and Election Practices; Mark Lawrence, in his official capacity as District Attorney of the State of Maine; Stephanie Anderson, in her official capacity as District Attorney of the State of Maine; Norman Croteau, in his official capacity as District Attorney of the State of Maine; Evert Fowle, in his official capacity as District Attorney of the State of Maine; R. Christopher Almy, in his official capacity as District Attorney of the State of Maine; Geoffrey Rushlau, in his official capacity as District Attorney of the State of Maine; Michael E. Povich, in his official capacity as District Attorney of the State of Maine; Neal T. Adams, in his official capacity as District Attorney of the State of Maine; Maine Attorney General, Defendants, Appellees.
No. 10-2119.
United States Court of Appeals, First Circuit.
Heard October 5, 2010.
Decided October 29, 2010.
James Bopp, Jr., Josiah Neeley, Anita Y. Woudenberg, Bopp, Coleson & Bostrom, Terre Haute, IN, David Peter Crocker, Portland, ME, for Plaintiffs, Appellants.
Phyllis Gardiner, Thomas A. Knowlton, ME Attorney General's Office, Augusta, ME, for Defendants, Appellees.
Before LYNCH, Chief Judge, SELYA and HOWARD, Circuit Judges.

ORDER AFFIRMING THE DENIAL OF PRELIMINARY INJUNCTIVE RELIEF
We affirm the denial of preliminary injunctive relief for essentially the reasons alluded to in our order of October 5, 2010 denying an injunction pending appeal.
We cannot say that the district court abused its discretion in denying preliminary injunctive relief. Puerto Rico Hosp. Supply, Inc. v. Boston Scientific Corp., 426 F.3d 503, 505 (1st Cir.2005) ("This court reviews the denial of the preliminary injunction for an abuse of discretion.").
We remand to the district court for further development of the record on the merits of the case.
So ordered.